Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Claims 1-5 and 9-11 are pending.  Claims 1-5 and 9-10 are the subject of this NON-FINAL Office Action.  Claim 11 is withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Rejections - 35 USC § 112- Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The metes and bounds of “a condition preventing a nucleic acid amplification reaction by the second-primers set” are not clear because the specification fails to provide any guidance as to what condition other than the only one tested (Spec., Example) would functionally match this result.  The Specification only discloses that 78°C and 56°C were used for annealing temperatures for “competitive nucleic acid” (i.e. blocking probe with PNA) SEQ ID NO: 6 gctcatcacgcagctcatgc with specific primers SEQ ID NOS: 3-5 (Examples).  No other “condition preventing a nucleic acid amplification reaction by the second-primers set” is disclosed much less mentioned in the specification.  Yet, the claims state “wherein said condition [of the first amplification] preventing the nucleic acid amplification reaction by the second-primers set is achieved by using a temperature condition 1 to 20°C higher than the melting temperature (Tm) of the allele specific primer [from the second-primers set].”  This range of temperature would exclude the only example provided in the specification of 22°C (78-56=22).  Furthermore, claims 9-10 state “wherein the lowest Tm value of the first-primers set is higher than the lowest Tm value of the second-primers set by 10°C or more” and “wherein the second amplification reaction temperature is 10°C or more below the first amplification reaction temperature,” which temperature ranges are different from the ranges in claim 1 (10°C or more includes over 20°C of claim 1).  Thus, it would not be clear what “conditions” would meet this functional result in the context of the claimed invention versus the specification example.
Response to Arguments
The Office is not persuaded of error as to the indefiniteness of “a condition preventing a nucleic acid amplification reaction by the second-primers set” that is achieved by using a temperature condition 1 to 20°C higher than the melting temperature (Tm) of the allele specific primer [from the second-primers set].”  Applicants state “the Tm, which is inherent to a primer, is different from the annealing temperature of a particular experimental condition.”  However, this misses the point of the rejection: the only temperature condition disclosed in the specification is 70°C annealing temperature in first PCR cycles, followed by 56°C annealing temperature in second PCR cycles.  From this single example, with no explanation as to how this applies to other samples with other primers, a skilled artisan would not recognize the metes and bounds of “a condition preventing a nucleic acid amplification reaction by the second-primers set” that is achieved by using a temperature condition 1 to 20°C higher than the melting temperature (Tm) of the allele specific primer [from the second-primers set].”  Is this the annealing temperature of PCR cycles? Or can this include the melting temperature, or even the extension temperature? Or even another “temperature condition” outside the PCR cycles? The claim only states “a temperature condition.”  Thus, it is unclear what other “temperature conditions” this could be.

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Alexander et al, Drop-in, drop-out allele-specific PCR: a highly sensitive, single-tube method, Mol Biotechnol. 2004 Nov;28(3):171-4. doi: 10.1385/MB:28:3:171, in view of Parsons et al, Allele-Specific Competitive Blocker-PCR Detection of Rare Base Substitution, In: Keohavong P., Grant S.G. (eds) Molecular Toxicology Protocols. Methods in Molecular Biology™, vol 291. Humana Press. https://doi.org/10.1385/1-59259-840-4:235, 2005.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar allele-specific PCR (AS-PCR) competitive blocker techniques to the AS-PCR technique of Alexander to detect AS-PCR reactions in single tubes with even greater detection limits with a reasonable expectation of success.
	As to claims 1-2, 4, 9-10, Alexander teaches a single-tube, nested allele-specific PCR using first primers that flank second primer (Fig. 1), primary Primer 1 0.3 pmol, primary Primer 2 1.0 pmol, Secondary Primer 3 10.0 pmol and secondary Primer 4 (ASP primer) 30.0 pmol (Table 1), and “temperature condition” of first anneal temperature 70°C and second anneal temperature of 53°C (pg. 172, col. 1, 2. Materials and Methods).  The Tm of primer 4 is 51.1°C, while the anneal temperature of the “temperature condition” is 70°C, which is a difference of 1-20°C, and is similar to the anneal temperatures of the specification (70°C and 56°C).  Alexander is only one reference that demonstrates that these techniques were very common the art allele-specific PCR art.
	As to claim 3, an outer primer is a common primer with inner primer (Fig. 1).
	Alexander does not explicitly teach a competitive oligo (e.g. blocker).
	However, competitive allele-specific PCR was a very well-known option easily incorporated into the allele-specific PCR of Alexander.  For example, Parsons teaches that “Allele-specific competitive blocker-polymerase chain reaction (ACB-PCR) uses a mutant-specific PCR primer with more 3′-terminal mismatches to an abundant or wild-type sequence than to a rare or mutant sequence in order to amplify specifically an allele that differs from the wild-type by a single base pair” (Abstract).  “ACB-PCR [is] a quantitative method that can detect a base pair substitution in the presence of a 105-fold excess of wild-type DNA” (Abstract).  In fact, ACB is easily incorporated into existing AS-PCRs:
Allele-specific amplification (ASA) is one approach for the diagnostic detection of specific point mutations (2). Many different variations of ASA have been reported, all of which use a mutant-specific primer (MSP) to amplify preferentially a rare, “mutant” DNA sequence in a polymerase chain reaction (PCR). With a sensitivity of 10−5, allele-specific competitive blocker (ACB)-PCR is among the most sensitive allele-specific amplification methods (2, 3, 4). Application of ACB-PCR to the detection of several different point mutations has defined a relatively narrow range of ACB-PCR reaction conditions that now can be used to develop the ACB-PCR detection of new mutational targets

(Introduction).  Alexander deliverately tries to increase sensitivity using nested PCR and primer concentrations (Title, pgs. 171, 173-74).  A skilled artisan would have recognized ACB as another common-place technique in the art to increase sensitivity of mutation detection.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ACB techniques to the AS-PCR technique of Alexander to detect AS-PCR reactions with greater sensitivity with a reasonable expectation of success

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Alexander in view of Parsons, in further view of YOTANI (2014/0147842).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar allele-specific PCR detection techniques to the AS-PCR technique of Alexander and Parsons to detect AS-PCR reactions with a reasonable expectation of success.
As to claim 1, Alexander, in view of Parsons teaches nested competitive AS-PCR of claim 1.
These references do not explicitly teach ion-exchange chromatography.
However, YOTANI teaches that ion-exchange chromatography is a known detection option for AS-PCR reactions (Abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ion-exchange chromatography to detect AS-PCR reactions as in Alexander in view of Parsons with a reasonable expectation of success.

Notes on Applicants’ Invention
	After describing common competitive blocker allele-specific PCR and common nested PCR approaches (Spec. paras. 0005-08), Applicant’s supposed invention is spelled out at paragraph 0012 of their specification:
The present inventors tried to perform Nested PCR in a homogeneous reaction system and found that, in one-reaction system in which a first-primers set designed to sandwich or flank a mutation site of a gene of interest is mixed with a second-primers set including an ASP corresponding to the mutation, an amplification product can be obtained from a low-frequency mutant gene highly sensitively, and quantitativeness [sic] can be ensured, by including a competitive nucleic acid suppressing an amplification reaction from a wild-type allele of the gene, selecting a certain primer concentration condition, and optionally controlling the cycle numbers of PCR reactions using the first- and second-primers sets, and thereby completing the present invention.

Specific reactions conditions reflecting the principles above were used for one target: EGFR T790M using primers SEQ ID NOS: 3-6 and blocker of SEQ ID NO: 6.  As explained above, and demonstrable with numerous other prior art references recited in the Prior Art section above, the principles of “competitive nucleic acid suppressing an amplification reaction from a wild-type allele of the gene, selecting a certain primer concentration condition, and optionally controlling the cycle numbers of PCR reactions using the first- and second-primers sets” are well-known techniques in the amplification art.  Thus, Applicants are encouraged to amend the claims to require the specific reaction conditions and specific primers and blocker in the specification which presumably yield unexpected results compared to the prior art.

Prior Art
	The following prior art teaches familiar competitive allele-specific PCR: MOSTERT Bet al., KRAS and BRAF mutation status in circulating colorectal tumor cells and their correlation with primary and metastatic tumor tissue, Int. J. Cancer, 2013, 133 (1), pp. 130-141; WO 2016/020710 A1; Morlan et al, Mutation Detection by Real-Time PCR: A Simple, Robust and Highly Selective Method, PLoS One. 2009; 4(2): e4584.
Published online 2009 Feb 25.  Additional prior art is found in the IPRP.
	The following prior art provides motivation to apply nested PCR to common PCR reactions: CN 1654671; Alexander et al, Drop-in, drop-out allele-specific PCR: a highly sensitive, single-tube method, Mol. Biotechnol., 2004, 28(3), pp. 171-174; Zahari et al., A Nested Allele-Specific Multiplex Polymerase Chain Reaction Method for the Detection of DRD2 Polymorphisms, Malays J Med Sci. 2011 Oct-Dec; 18(4): 44–57; Idagu et al, Allele-specific, nested, one tube PCR: application to Pfmdr1 polymorphisms in Plasmodium falciparum, Parasitology. 1999 Jul;119 ( Pt 1):1-6. doi: 10.1017/s0031182099004382; Finckh et al, Allele-specific PCR for simultaneous amplification of both alleles of a deletion polymorphism in intron 6 of the human dopamine 2 receptor gene (DRD2), DNA Seq. 1996;6(2):87-94. doi: 10.3109/10425179609010195; Li et al, A single tube modified allele-specific-PCR for rapid detection of erythromycin-resistant Mycoplasma pneumoniae in Beijing, Chin Med J (Engl). 2012 Aug;125(15):2671-6; US 7442507. Additional prior art is found in the IPRP, and EPO searches.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637